DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2020 and 05/27/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 10-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub 2015/0061052 to Huang et al (hereinafter Huang).
Regarding Claim 1, Huang discloses a method comprising:
forming a stack of magnetic tunneling junction (MTJ) layers over a bottom electrode (201, Fig. 2);
forming a top electrode layer (215) on the stack of MTJ layers;
forming a hard mask (223, Fig. 3) on the top electrode layer;
patterning the top electrode layer while using the hard mask as a mask (Fig. 4);

forming an encapsulation layer over the patterned first portion of stack of MTJ layers, the second portion of the stack of MTJ layers and the hard mask (Fig. 1, act 149; note para. [0022] states the hard mask can be allowed to remain through further processing);
removing a portion of the encapsulation layer thereby forming a self-aligned hard mask on sidewalls of the patterned first portion of the stack of MTJ layers (Fig. 5); and
patterning the second portion of the stack of MTJ layers while using the hard mask and the self-aligned hard mask as a mask (Fig. 6; note para. [0022] states the hard mask can be allowed to remain through further processing).

Regarding Claim 4, Huang discloses the method of Claim 1, wherein the forming of the encapsulation layer over the patterned first portion of stack of MTJ layers, the second portion of the stack of MTJ layers and the hard mask includes forming the encapsulation layer directly on the patterned first portion of stack of MTJ layers, the second portion of the stack of MTJ layers and the hard mask (Fig. 1, act 149; note para. [0022] states the hard mask can be allowed to remain through further processing).

Regarding Claim 5, Huang discloses the method of Claim 1, wherein a top surface of the hard mask is covered by the encapsulation layer after the forming of the encapsulation layer over the patterned first portion of stack of MTJ layers, the second portion of the stack of MTJ layers and the hard mask (Fig. 1, act 149; note para. [0022] states the hard mask can be allowed to remain through further processing).

Regarding Claim 6, Haung discloses the method of claim 5, wherein the top surface of the hard mask is exposed after the removing of the portion of the encapsulation layer (Fig. 5) since para. [0022] states the hard mask can be allowed to remain through further processing, it would have been exposed after removal of portions of the encapsulation layer (217).

Regarding Claim 7, Huang discloses the method of Claim 1, wherein the patterning of the second portion of the stack of MTJ layers exposes a top surface of the bottom electrode (Fig. 7).

Regarding Claim 10, Huang discloses a method comprising:
forming a stack of magnetic tunneling junction (MTJ) layers over a bottom electrode (201, Fig. 2);
forming a top electrode layer (215) on the stack of MTJ layers;
patterning the top electrode layer (Fig. 4);
patterning a first portion of the stack of MTJ layers while using the patterned top electrode layer as a mask, wherein a second portion of the stack of MTJ layers covers a top surface of the bottom electrode after the patterning of the first portion of the stack of MT layers (Fig. 4; [0021]);
forming an encapsulation layer directly on the patterned first portion of stack of MT layers and the second portion of the stack of MTJ layers (Fig. 1, act 149);
removing a portion of the encapsulation layer to thereby form a spacer (217, Fig. 5) on a sidewall of the patterned first portion of the stack of MTJ layers; and
patterning the second portion of the stack of MTJ layers while using the spacer as a mask (Figs. 5 & 6).

Regarding Claim 11, Huang discloses the method of Claim 10, wherein the patterning of the second portion of the stack of MTJ layers exposes the top surface of the bottom electrode (Fig. 6).

Regarding Claim 12, Huang discloses the method of Claim 10, wherein the second portion of the stack of MTJ layers has a top surface facing away from the bottom electrode, and
wherein the forming of the encapsulation layer directly on the second portion of the stack of MTJ layers includes forming the encapsulation layer directly on the top surface of the second portion of the stack of MTJ layers (Figs. 1& 5, acts 149 & 151) since the deposition of the sidewall barrier would result in the encapsulation layer being directly on the top surface of the second portion of the stack of MTJ layers.

Regarding Claim 14, Huang discloses the method of Claim 10, further comprising forming a patterned hard mask layer (223, Fig. 3) on the top electrode layer, and
wherein the forming of the encapsulation layer directly on the patterned first portion of stack of MTJ layers and the second portion of the stack of MTJ layers further includes forming the encapsulation layer directly on the patterned hard mask layer since para. [0022] states the hard mask can be allowed to remain through further processing


Claims 10, 13, 16, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub 2006/0261425 to Suemitsu et al (hereinafter Suemitsu).
Regarding Claim 10, Suemitsu discloses a method comprising:
forming a stack of magnetic tunneling junction (MTJ) layers over a bottom electrode (12, Fig. 2A);

patterning the top electrode layer (Fig. 2B);
patterning a first portion of the stack of MTJ layers while using the patterned top electrode layer as a mask, wherein a second portion of the stack of MTJ layers covers a top surface of the bottom electrode after the patterning of the first portion of the stack of MT layers (Fig. 2B);
forming an encapsulation layer (18, Fig. 2C) directly on the patterned first portion of stack of MT layers and the second portion of the stack of MTJ layers;
removing a portion of the encapsulation layer to thereby form a spacer (19, Fig. 2D) on a sidewall of the patterned first portion of the stack of MTJ layers; and
patterning the second portion of the stack of MTJ layers while using the spacer as a mask (Fig. 2E).

Regarding Claim 13, Suemitsu discloses the method of Claim 12, wherein the top surface of the second portion of the stack of MTJ layers is defined by a seed layer (12). Suemitsu notes that lower conductive film (12) is a multi-layer film [0045]. Examiner considers the multi-layer film to constitute both a seed layer and bottom electrode layers.

Regarding Claim 16, Suemitsu discloses a magnetic tunneling junction (MTJ) structure comprising:
a first MTJ cell (Fig. 3E) disposed on a bottom electrode, the first MTJ cell including:
a seed layer (12*), a pinned layer (14), a barrier layer (15) and a free layer (16), wherein the seed layer has a top surface facing away from the bottom electrode (12*); 

a top electrode (17)disposed over the free layer.

*Suemitsu notes that lower conductive film (12) is a multi-layer film [0045]. Examiner considers the multi-layer film to constitute both a seed layer and bottom electrode layers.

Regarding Claim 17, Suemitsu discloses the MTJ structure of Claim 16, wherein the seed layer is wider than each of the pinned layer, the barrier layer and the free layer (Fig. 3E), and
wherein the pinned layer, the barrier layer and the free layer each have substantially the same width (Fig. 3E).

Regarding Claim 19, Suemitsu discloses the MTJ structure of Claim 17, wherein sidewall spacer includes an upper portion and a lower portion, the upper portion being further away from the bottom electrode than the lower portion and having a first thickness, the lower portion being closer to the bottom electrode than the upper portion and having a second thickness that is greater than the first thickness (Fig. 3E).

Regarding Claim 20, Suemitsu discloses the device of Claim 16, wherein the sidewall spacer includes a material selected from the group consisting of a nitride material and a metal oxide material [0047].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Suemitsu in view of Huang.
Regarding Claim 1, Suemitsu discloses a method comprising:
forming a stack of magnetic tunneling junction (MTJ) layers over a bottom electrode (12, Fig. 2A);
forming a top electrode layer (17) on the stack of MTJ layers;
forming a hard mask [0046] on the top electrode layer;
patterning the top electrode layer while using the hard mask as a mask (Fig. 2B);
patterning a first portion of the stack of MTJ layers while using the hard mask as a mask such that a second portion of the stack of MTJ layers is not patterned by the patterning of the first portion of the stack of MTJ layers (Fig. 2B);
forming an encapsulation layer (18, Fig. 2C) over the patterned first portion of stack of MTJ layers, the second portion of the stack of MTJ layers and the hard mask (see below);
removing a portion of the encapsulation layer thereby forming a self-aligned hard mask on sidewalls of the patterned first portion of the stack of MTJ layers (Fig. 2D); and
patterning the second portion of the stack of MTJ layers while using the hard mask and the self-aligned hard mask as a mask (Fig. 2E).


Huang discloses a process for etching an MTJ stack wherein a hard mask remains in place during multiple etchings as well as the formation of the sidewall spacers (Fig. 1, para. [0022] states the hard mask can be allowed to remain through further processing).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the method of Suemitsu such that the hard mask remains in place during the formation of the sidewall spacers and patterning of the second portion of the stack of MTJ layers. Leaving the hard mask in place would have had obvious benefits such as protecting the top electrode from unintentional etching and/or damage.

Regarding Claim 2, the combination of Suemitsu and Huang makes obvious the method of Claim 1, wherein the second portion of the stack of MTJ layers includes a seed layer (12). Suemitsu notes that lower conductive film (12) is a multi-layer film [0045]. Examiner considers the multi-layer film to constitute both a seed layer and bottom electrode layers.

Regarding Claim 3, the combination of Suemitsu and Huang makes obvious the method of Claim 1, wherein the patterned first portion of the stack of MTJ layers includes a tunnel barrier layer (15, Fig. 2B) and a free layer (16).

Regarding Claim 8, the combination of Suemitsu and Huang makes obvious the method of Claim 1, wherein the patterning of the top electrode layer includes applying a halogen-based plasma process (see below),

wherein the patterning of the second portion of the stack of MTJ layers includes applying a second reactive ion etching process or a second ion beam etching process ([0049]&[0053]).

The references do not explicitly discloses the use of halogen-based plasma for the reactive ion etching processes. However, the use of halogen-based plasma for RIE would have been obvious to one of ordinary skill in the art. Cl.sub.2 BCl.sub.3 and other halogen based compounds were common in the art as etching sources and would have reacted with the MTJ stacks of Suemitsu and Huang to allow for etching of the MTJ layers. It has been held in the art that the use of known materials based on their suitability for the intended use is within the general skill of a worker in the art. 


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Suemitsu as applied to Claim 16 above and in further view of US PG Pub 2019/0214554 to Li et al (hereinafter Li).
Regarding Claim 18, Suemitsu discloses the MTJ structure of Claim 16 but does not disclose a second MTJ cell sharing the same bottom electrode as the first MTJ cell.
Li discloses an MRAM arrangement wherein multiple MTJ cells share a common bottom electrode (Abstract, Fig. 9B).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the MTJ device of Suemitsu such that additional MTJ cells share the bottom electrode to allow for numerous devices to function in an array for complex memory operations. 


Allowable Subject Matter
Claims 9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9 and 15 require the encapsulation layer be etched using two different etching processes. The references of record do not disclose, or suggest, removing first and second portions of the encapsulation layer using two different methods. While numerous methods are used to form sidewall spacers, it is not apparent that the references of record would require, or benefit from, having two different etching processes to form the sidewall spacers from the encapsulation layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818